DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
From the Office Action filed on May 04, 2021, claims 1-8, 10-12, and 15-18 remain pending in the application. The amendment made to claim 6 as discussed in the interview held on July 21, 2021 overcomes the rejections made under 35 U.S.C. 112(b) for claims 6-8, and 10-12 as the amendment provides clarification upon the meaning of “sealing fit” in which these claims contain this limitation.
The objection over claim 1 is withdrawn by its amendment which implements the suggestion made in the last Office Action. Similarly, the 35 U.S.C. 112(b) indefiniteness rejections made for claims 3 and 16 are overcome by their amendments, and the 35 U.S.C. 112(b) lack of antecedent basis rejections made for claims 10-12 and 15-16 are overcome by their amendments in which all amendments follow the suggestions provided in the last Office Action.
The rejections made under 35 U.S.C. 103 are maintained in this Office Action.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-8, 10-12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al (US 2014/0106210 A1) in view of Byun et al (US 2012/0141845 A1). Hereinafter referred to as Deng and Byun, respectively.
Regarding claim 1, Deng discloses a top cover component of a secondary battery (“cover assembly… for sealing a battery” [0024]), comprising:
a top cover plate (“cover plate body” [0027], “1” Fig. 2-3) having a thickness of 0.01 mm to 10 cm (“thickness of, for example, about 1.5 mm or about 2.0 mm” [0027]), and having an electrode lead-out hole (“hole” [0027], “11” Fig. 7 and 8);
a lower insulating member (“2” Fig. 3, and the whole of Fig. 4, “connecting member 2 is welded with the cover plate body 1, thus achieving the insulation and the sealing of the cover assembly” [0028]) having a first insulating portion (“223” Fig. 4) and a second insulating portion (“221” Fig. 4) connected to each other (Fig. 4 via “222”), wherein
	the first insulating portion is located below the top cover plate (Fig. 3 where lower part of 2 is below 1), and
	the second insulating portion extends upward from the first insulating portion (Fig. 4 where 221 extends above 223) and is at least partially located in the electrode lead-out hole (Fig. 4 where the inner diameter of 221 is proximate to electrode receiving hole 21, and [0028] where “flanging portion 221… [is] engaged with the cover plate body 1 at the step portion 111 of the stepped via hole 11”) and 

	the first sealing portion is located on an upper surface of the top cover plate (Fig. 3 where the top of 4 is above the top surface of the cover plate), the second sealing portion extends downward from the first sealing portion (Fig. 3) and is at least partially located in the electrode lead-out hole (Fig. 6 where the inner vertical sides of 42 form hole “41”), and
the second sealing portion and the second insulating portion are at least partially staggered to each other in the radial direction of the electrode lead-out hole (Fig. 3 where the lower part of 4 and the upper part of 2 forms a diagonal or incline in the radial direction).
Deng does not disclose that the second sealing portion and the second insulating portion are at least partially overlapped in the height direction.
	However, Byun discloses a top cover component (“case” [0034]) of a secondary battery (“rechargeable battery” [0034]), comprising of a top cover plate (“cap plate” [0034], “20” Fig. 5-9), a lower insulating member (“370” Fig. 8 and 9, “resistance member” [0054]) having a first insulating portion (“371” Fig. 8 and 9) and a second insulating portion (“372” Fig. 8 and 9), and a sealing member (“39” Fig. 8 and 9, “second electrode gasket” [0054]) having a first sealing portion (top portion of 39 that contacts 372 in Fig. 8) and a second sealing portion (lower portion of 39 that contacts 371 and downward in Fig. 8). Byun teaches that the second sealing portion and the second insulating portion are at least partially overlapped in the height direction (Fig. 9, “the second electrode gasket 39 further extends between the column unit 22a of the second 
	Therefore, it would have been obvious for a person having ordinary skill in the art to replace the second sealing portion and the second insulating portion of Deng with the second sealing portion and the second insulating portion of Byun such that the two portions at least partially overlap each other in the height direction, in order to achieve a seal when installing the terminal at the top cover plate such that electrolyte leakage is prevented.
Regarding claim 2, Modified Deng discloses all of the limitations for the top cover component as set forth in claim 1 above, and wherein at least a part of the second sealing portion is located between the second insulating portion and an inner wall of the electrode lead-out hole (Byun Fig. 9 where the lower or horizontal portion of 39 is disposed between 372 and the lead-out hole where 22a is disposed).
Regarding claim 3, Modified Deng discloses all of the limitations for the top cover component as set forth in claim 1 above, and wherein the second insulating portion comprises:
a covering portion (Byun Fig. 9 where 372 has a lower horizontal portion),
a surface of the covering portion close to the second sealing portion is substantially parallel to a surface of the second sealing portion close to the second insulating portion (the bottom horizontal surface of 372 in Byun Fig. 9 and is parallel to the upper horizontal surface of the lower horizontal portion of 39 in Byun Fig. 9), and

Regarding claim 4, Modified Deng discloses all of the limitations for the top cover component as set forth in claim 1 above, and wherein a top end of the second insulating portion is higher than a part of an upper surface of the top cover plate in contact with the first sealing portion (Byun Fig. 9 where the top portion of 372 is higher than the top surface of 20 that contacts 39); or the top end of the second insulating portion is flush with or lower than the part of the upper surface of the top cover plate in contact with the first sealing portion.
Regarding claim 5, Modified Deng discloses all of the limitations for the top cover component as set forth in claim 1 above, and that it comprises a terminal plate (Deng Fig. 3 “3” where Fig. 5 identifies “31” as the top portion of 3, “pole cap portion” [0032]), wherein the terminal plate is located above the first sealing portion and covers the electrode lead-out hole (see annotated figure below representing the replacement made to obtain Modified Deng – where “3” in Deng would fully cover the top or vertical portion of “39” of Byun and the lead-out hole), and there is an interval between the top end of the second insulating portion and a lower surface of the terminal plate (Deng Fig. 3 where there is a space in between the top surface of 2 and the lower portion of the cap portion of 3).

    PNG
    media_image1.png
    922
    1463
    media_image1.png
    Greyscale

Regarding claim 6, Modified Deng discloses all of the limitations for the top cover component as set forth in claim 1 above, and wherein a lower portion of the second sealing portion is in sealing fit with the lower insulating member such that the second sealing portion and the lower insulating member are in contact and form a seal therebetween (Byun Fig. 9 shows that the upper portion of 39 that is in contact with 371 contacts 370 via contact with 371, and “the second electrode gasket 39 extends between the column unit 22a of the second electrode terminal 22 and an inner side of a hole of the resistance member 70, thereby sealing… an inner side of a hole of the resistance member” Byun [0054] emphasis added).
Regarding claim 7
Regarding claim 8, Modified Deng discloses all of the limitations for the top cover component as set forth in claim 6 above, and wherein the lower insulating member further comprises:
	a sealing fit portion (Byun Fig. 8 – protrusion and groove seen on the top of 372);
		the sealing fit portion protrudes from at least one of an upper surface of the first insulating portion, or an upper surface of the second insulating portion (Byun Fig. 9 where the protrusions are evident on both top surfaces of 371 and 372 where the bottom surfaces of 371 and 372 are in contact with each other in the configuration shown in the figure), or 
		depresses downward from at least one of the upper surface of the first insulating portion or the upper surface of the second insulating portion (Byun Fig. 9 where the grooves or depressions can be seen on the respective top surfaces of 371 and 372); and
	the lower portion of the second sealing portion is in sealing fit with the sealing fit portion (Byun Fig. 9 where the lower horizontal portion of 39 complements the shape of the groove and protrusion on the top surface of 371, and creates a sealing fit with 371 and 372 on the top cover plate [0054]).
Regarding claim 10, Modified Deng discloses all of the limitations for the top cover component as set forth in claim 8 above, and wherein the sealing fit portion comprises
a boss protruding from at least one of the upper surface of the first insulating portion, or the upper surface of the second insulating portion (Byun Fig. 9 where the protrusions can be seen on the respective top surfaces of 371 and 372), and the longitudinal cross section of the boss is triangular, fan-shaped, trapezoidal, or rectangular (Byun Fig. 9 shows a rectangular cross section of the boss).
Regarding claim 11, Modified Deng discloses all of the limitations for the top cover component as set forth in claim 8 above, and wherein a surface of the sealing fit portion in contact with the second sealing portion (Byun Fig. 9 shows that the top surface where the groove and protrusion is located on 371 contacts the lower part of 39) inclines along a direction from bottom to top toward a direction close to the central axis of the electrode lead-out hole (Byun Fig. 9 with annotations below where the protrusion on 371 inclines in a direction from its bottom to top in a direction that is close to the central axis of the lead-out hole formed where terminal 22 is disposed through).

    PNG
    media_image2.png
    561
    539
    media_image2.png
    Greyscale

Regarding claim 12, Modified Deng discloses all of the limitations for the top cover component as set forth in claim 11 above, and wherein an angle between the surface of the sealing fit portion in contact with the second sealing portion, and the upper surface of the first 
Regarding claim 15, Modified Deng discloses all of the limitations for the top cover component as set forth in claim 1 above, and wherein the lower insulating member further comprises a supporting portion (“42” Byun Fig. 9, “second electrode insulating member” [0055]) supporting the first insulating portion (Byun Fig. 9 where “42” indirectly supports 371 from beneath the top cover plate), the supporting portion is disposed on the lower surface of the first insulating portion and protrudes downward from the lower surface of the first insulating portion; or
the supporting portion is disposed on the upper surface of a tab connecting portion (portion of “32” that contacts “42” Byun Fig. 8, “second electrode lead tab” [0055]) of a connecting plate of the secondary battery and extends upward from the upper surface of the tab connecting portion (Byun Fig. 9 where 42 is extends upward from the top surface of 32).
Regarding claim 16, Modified Deng discloses all of the limitations for the top cover component as set forth in claim 15 above, and wherein the height of the supporting portion is less than or equal to the distance between the lower surface of the first insulating portion and the upper surface of the tab connecting portion (Byun Fig. 9 shows that the distance from the top of 371 to the top of 32 is about the sum of thicknesses of the top cover plate and the supporting portion 42. Therefore, it would be obvious for the height of 42 to be less than the distance between the top of 371 to the top of 32 as shown in Byun Fig. 9).
Regarding claim 17, Modified Deng discloses all of the limitations for the top cover component as set forth in claim 15 above, and wherein at least a part of the supporting portion is overlapped with the second sealing portion along the radial direction of the electrode lead-out 
Regarding claim 18, Modified Deng discloses a secondary battery (“lithium ion battery” Deng [0024]), comprising the top cover component as set forth in claim 1 above.

Response to Arguments
Applicant's arguments filed July 28, 2021 have been fully considered but they are not persuasive.
Applicant appears to argue that the cover plate connecting member 2 of Deng cannot correspond to the lower insulating member of the instant invention and as claimed in claim 1 due to Deng disclosing that the cover plate connecting member is made of a thin metal sheet such as aluminum alloy 3003 or pure aluminum.
However, claim 1 does not limit the insulating member to any material, and the type of insulation that the insulating member serves. Therefore, the examiner has broadly interpreted the insulating member of the instant invention during prior art search.

Applicant appears to argue that Byun fails to teach the limitation “wherein… the second sealing portion and the second insulating portion are at least partially staggered to each other in the radial direction of the electrode lead-out hole and are at least partially overlapped in the height direction” of claim 1.
However, the examiner recognizes that Byun does teach this limitation as shown in Fig. 9 where second insulating portion (372) and second sealing portion (lower portion of 39 with a horizontal element, and parallel to 372) are arranged throughout the thickness of the top cover to .


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610.  The examiner can normally be reached on M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLENE BERMUDEZ/Examiner, Art Unit 1728                                                                                                                                                                                                        

/Magali P Slawski/Primary Examiner, Art Unit 1721